Title: To Alexander Hamilton from Peter Goelet, 21 September 1799
From: Goelet, Peter
To: Hamilton, Alexander


Major General Hamilton
Sir
New York Sepr. 21st. 1799.

On the 21st. Augt: last I Enclosed You a Statement of the Ballance due on the Lands bought by General Schuyler, of the Trustees of the American Iron Company, with Interest to that day, Wishing to have that buseness in a Train so as to make a final Settlement when Mr Morris comes to Town, as his Stay generally is very short, but have not been favord with Your Answer, And shall be very Happy if You could now make it Convenient to Sittle the Ballance, I am with Respect
Sir Your Very Humble Servant Peter Goelet
Major General Hamilton

To the Trustees of the American Iron Company D


1799 Aug’ 21.
To Balle. due this Day
£763.4.10
Doll
1808 ¹⁰⁄₁₀₀



To Interest on ditto up to 21 Sepr. 1 Month
  4.1. 1

 10 ¹³⁄₁₀₀




£767.5.11
Dole
1818 ²³⁄₁₀₀

